Fourth Court of Appeals
                               San Antonio, Texas
                                     March 14, 2018

                                   No. 04-18-00087-CR

                                  Marcus A. COOPER,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR10168
                         Honorable Steve Hilbig, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on March 14, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court